Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                   PageID.844       Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


GLENN ALLEN NORTON, #948235,

                       Petitioner,

                                                       Case Number 18-CV-10860
v.                                                     Honorable Thomas L. Ludington

THOMAS WINN,

                  Respondent.
_______________________________/

        OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
       HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
      AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

                                                  I.

       This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner Glenn Allen

Norton (“Petitioner”) was convicted of three counts of first-degree criminal sexual conduct (victim

under 13) (“CSC 1”), MCL § 750.520b(2)(b), and three counts of second-degree criminal sexual

conduct (“CSC 2”), MCL § 750.520c(2)(b), following a jury trial in the Oakland County Circuit

Court. He was sentenced to concurrent terms of 25 to 80 years imprisonment on each of the CSC

1 convictions to be served consecutively to concurrent terms of 5 years 11 months to 15 years

imprisonment on each of the CSC 2 convictions in 2014. In his pleadings, Petitioner raises claims

concerning the admission of certain police testimony, the effectiveness of trial counsel for failing

to object to that testimony, and the validity of consecutive sentences. For the reasons set forth

herein, the Court denies the petition for a writ of habeas corpus. The Court also denies a certificate

of appealability and denies Petitioner leave to proceed in forma pauperis on appeal.

                                                 II.
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                  PageID.845       Page 2 of 15




       Petitioner’s convictions arise from his sexual assaults upon a boy who was his karate student

at a dojo in Hazel Park, Michigan sometime between 2011 to 2013, when the boy was 10 through

12 years old. See 9/23/14 Trial Tr., pp. 181-184, ECF No. 6-5 at PageID.398-99. At trial, the victim

testified about the inappropriate sexual conduct, which included Petitioner hugging and kissing him,

fondling his genitals, and performing oral sex on him. The assaults occurred in the changing room

and the office at the dojo and on a camping trip. Id. at pp. 191-196, 203-205, 210-217, PageID.403-

405, 409-410, 412-416. Another former karate student testified that Petitioner spanked him on his

naked buttocks and did athletic cup checks in which he would touch his groin. See 9/24/14 Trial Tr.,

pp. 114-118, ECF 6-6 at PageID.474-476. One of the dojo’s owners recalled walking into the

changing room on two occasions and seeing Petitioner, the victim, and the victim’s younger brother

all naked. Id. at pp. 76, 89-92, PageID.455, 462-463. The Court further adopts Respondent’s

detailed statement of the trial testimony to the extent it is consistent with the record. See Resp.

Answer, pp. 4-22, ECF No. 5 at PageID.166-84.

       Following his convictions and sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals raising several claims of error, including those presented in his habeas

petition. The court affirmed Petitioner’s convictions, but remanded the case to the trial court to

conduct a Crosby hearing on his CSC 2 sentences. People v. Norton, 2016 WL 1038184, *1-9

(Mich. Ct. App. March 15, 2016). Petitioner subsequently filed an application for leave to appeal

with the Michigan Supreme Court, which was denied in a standard order. People v. Norton, 500

Mich. 933, 889 N.W.2d 494 (2017).



       Petitioner thereafter filed his federal habeas petition raising the following claims:


                                                 2
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                       PageID.846      Page 3 of 15




        I.          The trial court erred in allowing a police officer to testify that he saw
                    Petitioner get an erection during his arraignment.

        II.         Trial counsel was ineffective for failing to object to the highly prejudicial
                    testimony listed in Ground 1.

        III.        The court erred by imposing consecutive sentences.

Respondent filed an answer to the habeas petition contending that it should be denied because the

first claim is procedurally defaulted and all of the claims lack merit. Petitioner filed a reply.

                                                    III.

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at 28

U.S.C. § 2241 et seq., sets forth the standard of review that federal courts must use when considering

habeas petitions brought by prisoners challenging their state court convictions. AEDPA provides

in relevant part:

               An application for a writ of habeas corpus on behalf of a person in custody
               pursuant to the judgment of a State court shall not be granted with respect to any
               claim that was adjudicated on the merits in State court proceedings unless the
               adjudication of the claim--

              (1)     resulted in a decision that was contrary to, or involved an unreasonable
                      application of, clearly established Federal law, as determined by the
                      Supreme Court of the United States; or

              (2)     resulted in a decision that was based on an unreasonable determination of
                      the facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. §2254(d) (1996).

         “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies a rule that

 contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set of facts

 that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

 arrives at a result different from [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 1516 (2003)


                                                      3
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                    PageID.847       Page 4 of 15




(per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone, 535

U.S. 685, 694 (2002). “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing legal principle from

[the Supreme] Court but unreasonably applies that principle to the facts of petitioner’s case.”

Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535

U.S. at 694. However, “[i]n order for a federal court to find a state court’s application of [Supreme

Court] precedent ‘unreasonable,’ the state court’s decision must have been more than incorrect or

erroneous. The state court’s application must have been ‘objectively unreasonable.’” Wiggins, 539

U.S. at 520-21 (citations omitted); see also Williams, 529 U.S. at 409. The “AEDPA thus imposes

a ‘highly deferential standard for evaluating state-court rulings,’ and ‘demands that state-court

decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting

Lindh, 521 U.S. at 333, n. 7); Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

        A state court’s determination that a claim lacks merit “precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664

(2004)). The Supreme Court has emphasized “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63,

75 (2003)). Pursuant to § 2254(d), “a habeas court must determine what arguments or theories

supported or . . . could have supported, the state court’s decision; and then it must ask whether it

is possible fairminded jurists could disagree that those arguments or theories are inconsistent with

the holding in a prior decision” of the Supreme Court. Id. Thus, in order to obtain habeas relief

in federal court, a state prisoner must show that the state court’s rejection of his claim “was so


                                                  4
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                    PageID.848       Page 5 of 15




lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Id.; see also White v. Woodall, 572 U.S. 415,

419-20 (2014). Federal judges “are required to afford state courts due respect by overturning their

decisions only when there could be no reasonable dispute that they were wrong.” Woods v. Donald,

575 U.S. 312, 316 (2015). A habeas petitioner cannot prevail as long as it is within the “realm of

possibility” that fairminded jurists could find the state court decision to be reasonable. Woods v.

Etherton, 136 S. Ct. 1149, 1152 (2016).

       Section 2254(d)(1) limits a federal habeas court’s review to a determination of whether the

state court’s decision comports with clearly established federal law as determined by the Supreme

Court at the time the state court renders its decision. Williams, 529 U.S. at 412; see also Knowles

v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that the Supreme Court “has held on numerous

occasions that it is not ‘an unreasonable application of’ ‘clearly established Federal law’ for a state

court to decline to apply a specific legal rule that has not been squarely established by this Court”)

(quoting Wright v. Van Patten, 552 U.S. 120, 123-26 (2008) (per curiam)); Lockyer v. Andrade, 538

U.S. 63, 71-72 (2003). Section 2254(d) “does not require a state court to give reasons before its

decision can be deemed to have been ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100.

Furthermore, it “does not require citation of [Supreme Court] cases–indeed, it does not even require

awareness of [Supreme Court] cases, so long as neither the reasoning nor the result of the state-

court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S.

at 16. The requirements of clearly established law are to be determined solely by Supreme Court

precedent. Thus, “circuit precedent does not constitute ‘clearly established Federal law as

determined by the Supreme Court’” and it cannot provide the basis for federal habeas relief. Parker


                                                  5
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                   PageID.849       Page 6 of 15




v. Matthews, 567 U.S. 37, 48-49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014)

(per curiam). The decisions of lower federal courts, however, may be useful in assessing the

reasonableness of the state court’s resolution of an issue. Stewart v. Erwin, 503 F.3d 488, 493 (6th

Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir. 2003)); Dickens v. Jones, 203

F. Supp. 354, 359 (E.D. Mich. 2002).

       A state court’s factual determinations are presumed correct on federal habeas review. See

28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption only with clear and

convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998). Moreover, habeas

review is “limited to the record that was before the state court.” Cullen v. Pinholster, 563 U.S. 170,

180-81 (2011).

                                                 IV.

                                                 A.

       As an initial matter, Respondent contends that Petitioner’s first habeas claim is barred by

procedural default. On habeas review, however, federal courts “are not required to address a

procedural-default issue before deciding against the petitioner on the merits.” Hudson v. Jones, 351

F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The

Supreme Court has explained the rationale behind such a policy: “Judicial economy might counsel

giving the [other] question priority, for example, if it were easily resolvable against the habeas

petitioner, whereas the procedural-bar issue involved complicated issues of state law.” Lambrix,

520 U.S. at 525. Such is the case here. The procedural issue is somewhat complex and the

substantive claim is more readily decided on the merits. Accordingly, the Court need not address

the procedural default issue and shall proceed to the merits of Petitioner’s claims.


                                                 6
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                   PageID.850       Page 7 of 15




                                                 B.

                                                 1.

       Petitioner first asserts that he is entitled to habeas relief because the trial court erred in

admitting testimony from a police detective that Petitioner got an erection during his arraignment

when a graphic description of the charges was given. Respondent contends that, in addition to

being procedurally defaulted, this claim is not cognizable and lacks merit.

       A federal court may only grant habeas relief to a person who is “in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Alleged trial court

errors in the application of state evidentiary law are generally not cognizable as grounds for federal

habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of a

federal habeas court to reexamine state-court determinations on state-law questions.”); Serra v.

Michigan Dep't of Corrections, 4 F.3d 1348, 1354 (6th Cir. 1993). Only when an evidentiary ruling

is “so egregious that it results in a denial of fundamental fairness” may it violate due process and

warrant habeas relief. Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003); see also Wynne v.

Renico, 606 F.3d 867, 871 (6th Cir. 2010) (citing Bey v. Bagley, 500 F.3d 514, 519-20 (6th Cir.

2007)); McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (citing Estelle, 502 U.S. at 69-70).

       The Michigan Court of Appeals considered this issue on plain error review and denied

relief. The court explained, in relevant part:

       At trial, Detective Piper testified to observing defendant at his arraignment hearing.
       He described defendant's physical response to the reading of the charges as an
       obvious erection. Defendant asserts that Detective Piper's characterization of the
       charges as being “graphic” is a mischaracterization. Although defendant
       acknowledges that Detective Piper's testimony did not comprise hearsay because it
       involved nonassertive conduct, see People v. Davis, 139 Mich App 811, 813; 363
       NW2d 35 (1984) (“‘Acts or conduct not intended as assertive are not hearsay and,
       therefore, they are admissible. It should be noted that nonassertive acts or conduct

                                                 7
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                    PageID.851       Page 8 of 15




        are not an exception to the hearsay rule-rather, they are not hearsay in the first
        place.’” (citation omitted)), he contends that the testimony was more prejudicial
        than probative.

        Even if deemed relevant, evidence can be excluded if its probative value is
        substantially outweighed by the danger of unfair prejudice. MRE 403. Unfair
        prejudice is determined to exist when there is a possibility that the evidence will be
        attributed undue or preemptive weight by a jury, or if it would be inequitable to
        permit use of the evidence. People v. Blackston, 481 Mich 451, 462; 751 NW2d 408
        (2008). “‘This unfair prejudice refers to the tendency of the proposed evidence to
        adversely affect the objecting party's position by injecting considerations extraneous
        to the merits of the lawsuit....’” People v. McGhee, 268 Mich App 600, 614; 709
        NW2d 595 (2005) (citations omitted). Assuming arguendo that the testimony had
        little probative value and was substantially outweighed by undue prejudice,
        defendant has failed to demonstrate that its admission was outcome determinative.
        People v. Lukity, 460 Mich 484, 495-496; 596 NW2d 607 (1999). The victim and
        two other witnesses provided testimony regarding defendant's inappropriate sexual
        conduct. Based on this testimony, we do not believe that the jury would have
        reached a different conclusion if the testimony of Detective Piper had been
        excluded.

Norton, 2016 WL 1038184 at *1.

        The state court’s decision is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts. First, to the extent that Petitioner asserts that

the trial court erred in admitting the detective’s testimony under Michigan law, he merely alleges

a violation of state law which does not justify federal habeas relief. See, e.g., Bey, 500 F.3d at 519.

State courts are the final arbiters of state law and the federal courts will not intervene in such

matters. Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir.

1987); see also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“[A] state court’s interpretation of

state law, including one announced on direct appeal of the challenged conviction, binds a federal

court on habeas review.”); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002). Habeas relief does

not lie for perceived errors of state law. Estelle, 502 U.S. at 67-68.

        Second, even assuming that the admission of the disputed testimony was erroneous,

                                                  8
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                    PageID.852       Page 9 of 15




Petitioner fails to establish a constitutional violation warranting habeas relief. For purposes of

federal habeas review, a constitutional error that implicates trial procedures is considered harmless

if it did not have a “substantial and injurious effect or influence in determining the jury’s verdict.”

Brecht v. Abrahamson, 507 U.S. 619, 644 (1993); see also Fry v. Pliler, 551 U.S. 112, 117-18

(2007) (confirming that the Brecht standard applies in “virtually all” habeas cases); Ruelas v.

Wolfenbarger, 580 F.3d 403, 411-12 (6th Cir. 2009) (ruling that Brecht is “always the test” in the

Sixth Circuit). The prosecution in this case presented significant evidence of Petitioner’s guilt at

trial, including the victim’s descriptions of Petitioner’s assaultive actions at the dojo and on a

camping trip, testimony from another karate student about inappropriate touching, and testimony

from one of the karate dojo owners who saw Petitioner with the victim and his brother, all of whom

were naked, in the dojo’s changing room. Given such evidence, error in admitting the detective’s

testimony about Petitioner’s erection at his arraignment did not have a substantial or injurious effect

or influence on the jury’s verdict. More pointedly, for purposes of habeas review, the Michigan

Court of Appeals’ decision is reasonable. Habeas relief is not warranted on this claim.

                                                  2.

        Petitioner relatedly asserts that he is entitled to habeas relief because trial counsel was

ineffective for failing to object to the police detective’s disputed testimony. Respondent contends

that this claim lacks merit.

        The Sixth Amendment to the United States Constitution guarantees a criminal defendant

the right to the effective assistance of counsel. In Strickland v. Washington, 466 U.S. 668 (1984),

the United States Supreme Court set forth a two-prong test for determining whether a habeas

petitioner has received ineffective assistance of counsel. First, a petitioner must prove that


                                                  9
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                    PageID.853       Page 10 of 15




 counsel’s performance was deficient. This requires a showing that counsel made errors so serious

 that he or she was not functioning as counsel as guaranteed by the Sixth Amendment. Strickland,

 466 U.S. at 687. Second, the petitioner must establish that counsel’s deficient performance

 prejudiced the defense. Counsel’s errors must have been so serious that they deprived the petitioner

 of a fair trial or appeal. Id.

         To satisfy the performance prong, a petitioner must identify acts that were “outside the wide

 range of professionally competent assistance.” Id. at 690. The reviewing court’s scrutiny of

 counsel’s performance is highly deferential. Id. at 689. There is a strong presumption that trial

 counsel rendered adequate assistance and made all significant decisions in the exercise of

 reasonable professional judgment. Id. at 690. The petitioner bears the burden of overcoming the

 presumption that the challenged actions were sound trial strategy.

         As to the prejudice prong, a petitioner must show that “there is a reasonable probability that,

 but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

 Id. at 694. A reasonable probability is one that is sufficient to undermine confidence in the

 outcome of the proceeding.        Id.   On balance, “the benchmark for judging any claim of

 ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the

 adversarial process that the [proceeding] cannot be relied on as having produced a just result.”

 Strickland, 466 U.S. at 686.

         The Supreme Court has confirmed that a federal court’s consideration of ineffective

 assistance of counsel claims arising from state criminal proceedings is quite limited on habeas

 review due to the deference accorded trial attorneys and state appellate courts reviewing their

 performance. “The standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and


                                                  10
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                   PageID.854       Page 11 of 15




 when the two apply in tandem, review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and

 end citations omitted). “When § 2254(d) applies, the question is not whether counsel’s actions

 were reasonable. The question is whether there is any reasonable argument that counsel satisfied

 Strickland’s deferential standard.” Id.

        The Michigan Court of Appeals considered this issue under the Strickland standard and

 denied relief. The court explained, in relevant part:

        Because the evidence was admissible as nonassertive conduct, any objection by
        defense counsel would have been unavailing. “Trial counsel is not ineffective for
        failing to advocate a meritless position.” Payne, 285 Mich App at 191. Second,
        given the testimony of the victim and other witnesses pertaining to defendant's
        behavior and sexual conduct, defendant is unable to demonstrate that, “but for
        counsel's alleged error[ ], the outcome of trial would have been different.” Id. As a
        result, his claim of ineffective assistance of counsel fails.

 Norton, 2016 WL 1038184 at *2.

        The state court’s decision is neither contrary to Supreme Court precedent nor an

 unreasonable application of federal law or the facts. First, Petitioner fails to establish that trial

 counsel erred in failing to object to the detective’s testimony given the Michigan Court of Appeals’

 determination that the evidence was admissible as nonassertive conduct. Counsel cannot be

 deemed deficient for failing to make a futile or meritless argument. See Coley v. Bagley, 706 F.3d

 741, 752 (6th Cir. 2014) (“Omitting meritless arguments is neither professionally unreasonable nor

 prejudicial.”); United States v. Steverson, 230 F.3d 221, 224-25 (6th Cir. 2000). Second, even

 assuming that trial counsel erred by failing to object to the detective’s testimony, Petitioner cannot

 establish that he was prejudiced by counsel’s conduct given the Michigan Court of Appeals’

 determination, as well as this Court’s ruling, that any error in admitting the disputed testimony was

 harmless. Petitioner thus fails to establish that counsel was ineffective under the Strickland


                                                  11
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                    PageID.855       Page 12 of 15




 standard. Habeas relief is not warranted on this claim.

                                                  3.

        Lastly, Petitioner asserts that he is entitled to habeas relief because the trial court erred in

 imposing consecutive sentences, i.e., in making his concurrent CSC 1 sentences and his concurrent

 CSC 2 sentences consecutive to each other. Respondent contends that this claim is not cognizable

 on habeas review and that it lacks merit.

        A sentence imposed within the statutory limits is generally not subject to federal habeas

 review. Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56 F. Supp. 2d 788, 797

 (E.D. Mich. 1999). Claims which arise out of a state trial court’s sentencing decision are not

 normally cognizable upon habeas review unless the petitioner can show that the sentence imposed

 exceeded the statutory limits or is wholly unauthorized by law. Lucey v. Lavigne, 185 F. Supp. 2d

 741, 745 (E.D. Mich. 2001). Petitioner’s sentences are within the statutory maximums for his

 offenses. See MICH. COMP. LAWS §§ 750.520b; 520c. Consequently, his sentences are insulated

 from habeas review absent a federal constitutional violation.

        The Michigan Court of Appeals considered this issue and denied relief. The court

 explained, in relevant part:

        “In Michigan, concurrent sentencing is the norm, and a consecutive sentence may
        be imposed only if specifically authorized by statute.” People v. Ryan, 295 Mich
        App 388, 401; 819 NW2d 55 (2012) (quotation marks and citation omitted). The
        purpose of consecutive sentences is to deter people “from committing multiple
        crimes by removing the security of concurrent sentencing.” Id. at 408. Under
        Michigan's CSC–I statute, “The court may order a term of imprisonment imposed
        under this section to be served consecutively to any term of imprisonment imposed
        for any other criminal offense arising from the same transaction.” MCL
        750.520b(3). As explained by the Ryan Court:

                The term “same transaction” is not statutorily defined; however, it
                has developed a unique legal meaning. Accordingly, it is appropriate

                                                  12
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                     PageID.856       Page 13 of 15




                  to examine judicial interpretations of the terminology. Two or more
                  separate criminal offenses can occur within the “same transaction.”
                  To find otherwise would be nonsensical, as consecutive sentencing
                  provisions such as MCL 750.520b(3), MCL 750.110a(8), and MCL
                  750.529a(3) would be rendered meaningless. [Ryan, 295 Mich App
                  at 402 (citations omitted).]

         Further, the phrase “any other criminal offense” has been found to mean “a different
         sentencing offense, and offenses, for purposes of sentencing, are always reduced or
         broken down into individual counts.” Id. at 405.

         In the circumstances of this case, the victim related acts by defendant that
         comprised both CSC–I and CSC–II offenses as occurring simultaneously or during
         the same time of contact. Specifically, the victim asserted that defendant engaged
         in fondling of his genital area in addition to defendant's engaging in fellatio with the
         victim. Although this did not occur during every incident of abuse, the victim
         testified that defendant would engage in various forms of inappropriate contact with
         the victim simultaneously or that defendant's inappropriate actions would “all
         happen at once.” As such, the trial court's imposition of consecutive sentencing with
         defendant was consistent with MCL 750.520b(3).

 Norton, 2016 WL 1038184 at *6-7.

         The state court’s decision is neither contrary to Supreme Court precedent nor an

 unreasonable application of federal law or the facts. First, to the extent that Petitioner asserts that

 his consecutive sentences violate Michigan law, he fails to state a cognizable habeas claim. As

 discussed, state courts are the final arbiters of state law and the federal courts will not intervene in

 such matters. Lewis, 497 U.S. at 780; Oviedo, 809 F.2d at 328; see also Bradshaw, 546 U.S. at 76;

 Sanford, 288 F.3d at 860. Habeas relief does not lie for perceived errors of state law. Estelle, 502

 U.S. at 67-68.

         Second, Petitioner fails to establish a violation of his federal constitutional rights. While

 concurrent sentencing is the norm in Michigan, consecutive sentencing is allowed if specifically

 authorized by statute. People v. Chambers, 421 N.W.2d 903, 905 (Mich. 1988); People v. Ryan,

 819 N.W.2d 5563-64 (Mich. Ct. App. 2012); People v. Brown, 560 N.W.2d 80, 80-81 (Mich. Ct.

                                                   13
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                  PageID.857      Page 14 of 15




 App. 1996). Michigan’s CSC 1 statute authorizes consecutive sentences for any other criminal

 offense arising from the same transaction. MICH. COMP. LAWS § 750.520b(3). In this case, the acts

 that served as the basis for Petitioner’s CSC 1 and CSC 2 convictions arose from the same

 transactions. Consequently, his consecutive sentences are authorized by state statute and are

 therefore constitutional. See generally Townsend, 334 U.S. at 741; see also Lopez-Velasquez v.

 Palmer, 2016 WL 7012305, *5 (E.D. Mich. Dec. 1, 2016) (Goldsmith, J.) (denying habeas relief

 on similar challenge to consecutive sentencing). Habeas relief is not warranted on this claim.

                                                 V.

        For the reasons stated, the Court concludes that Petitioner is not entitled to federal habeas

 relief on his claims. Accordingly, the Court denies and dismisses with prejudice the petition for

 a writ of habeas corpus.

        Before Petitioner may appeal the Court’s decision, a certificate of appealability must issue.

 See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability may issue “only

 if the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). When a court denies relief on the merits, the substantial showing threshold is met if

 the petitioner demonstrates that reasonable jurists would find the court’s assessment of the claim

 debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). In this case, Petitioner fails

 to make a substantial showing of the denial of a constitutional right as to his habeas claims.

 Accordingly, the Court denies a certificate of appealability.



        Lastly, the Court concludes that an appeal from this decision cannot be taken in good faith.

 See FED. R. APP. P. 24(a). Accordingly, the Court denies Petitioner leave to proceed in forma


                                                 14
Case 1:18-cv-10860-TLL-MKM ECF No. 8 filed 09/18/20                           PageID.858    Page 15 of 15




 pauperis on appeal. This case is closed.

                                                   VI.

        Accordingly, it is ORDERED that Petitioner’s petition for writ of habeas corpus, ECF No.

 1, is DENIED.

        It is further ORDERED that a certificate of appealability is DENIED.
        It is further ORDERED that permission to proceed in forma pauperis on appeal is

 DENIED.




 Dated: September 18, 2020                                   s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order
                      was served upon each attorney of record herein by electronic
                      means Glen Allen Norton #948235, SAGINAW
                      CORRECTIONAL FACILITY, 9625 PIERCE ROAD,
                      FREELAND, MI 48623 by first class U.S. mail on September 18,
                      2020.

                                         s/Kelly Winslow
                                         KELLY WINSLOW, Case Manager




                                                     15
